t c summary opinion united_states tax_court anthony j taylor petitioner v commissioner of internal revenue respondent docket no 13049-98s filed date anthony j taylor pro_se robert w dillard for respondent carluzzo special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority - - respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax the issue for decision is whether gain realized on the sale of petitioner’s residence is excludable from his gross_income background some of the facts have been stipulated and are so found petitioner filed a timely federal_income_tax return at the time the petition was filed petitioner resided in daytona beach florida petitioner was born in new jersey in since the late 1960’s until his retirement petitioner was employed as a truck driver he was married to ann maureen taylor ms taylor until their divorce in date in petitioner and ms taylor purchased a house located pincite squaw trail hopatcong new jersey for dollar_figure the new jersey residence after substantial improvements were completed petitioner and ms taylor moved in and raised their four children there pursuant to their divorce petitioner and ms taylor each received a one-half interest in the new jersey residence ms taylor died in date petitioner’s four children inherited her interest in that property on various dates between date and date each of petitioner’s children sold or otherwise formally transferred his or her interest in the new jersey residence to petitioner as of the latter date and until the date it was sold petitioner was its sole owner and occupant in petitioner began a regular practice of visiting one of his sons in florida during those winter months when it was too cold for petitioner to work in new jersey during these visits petitioner stayed at his son’s residence in daytona beach florida in petitioner purchased investment_property in daytona beach florida the florida property the property consists of two small apartment buildings and two cottages petitioner’s son moved into one of the apartments there the apartment and managed the florida property for petitioner the two cottages and other apartments were rented to third parties thereafter when petitioner traveled to florida for the winter months he stayed with his son at the apartment sometime during petitioner decided to work as a truck driver in florida during the winter months in order to do so he was reguired to obtain a florida commercial driver’s license and register his truck in that state in he did both and began to work in florida that winter petitioner expected to be in florida at the time of the date presidential_election so earlier that year he registered to vote in florida as it turned out the income petitioner earned in florida q4e- during the winter months was sufficient to support him for the entire year he stopped working in new jersey and did not file a new jersey state_income_tax return for those years that he had no income earned from employment within that state petitioner’s and federal_income_tax returns were filed listing the apartment as petitioner’s address the schedules c profit or loss from business included with those returns also listed the apartment as the address of petitioner’s business forms issued to petitioner by third parties for those years were sent to the apartment from to although he no longer worked in new jersey petitioner returned to the new jersey residence in the spring and remained there through the summer and some of the fall seasons each year during those years he was the only occupant of the house the utilities always remained in service and the house always remained furnished with the exception of some clothing and an automobile that he kept in florida petitioner kept his personal belongings at the new jersey residence petitioner’s children who lived in new jersey watched the new jersey residence when petitioner was in florida but none of the children lived there or had keys to it petitioner sold the new jersey residence on date for dollar_figure in connection with the sale petitioner received dollar_figure in cash and a note from the purchasers the note is - - secured_by a mortgage held by petitioner in petitioner received principal payments totaling dollar_figure in connection with the above-referenced note after he sold the new jersey residence petitioner moved all of his furniture and other items of personal_property from the new jersey residence to the apartment his son moved out of the apartment and petitioner began to manage his florida property from that point on he no longer regularly spent extended periods in new jersey in petitioner sold his truck and effectively retired as a commercial driver in petitioner moved from the apartment to another residence he purchased in florida petitioner did not include any gain on the sale of the new jersey house in the income he reported on his federal_income_tax return in the notice_of_deficiency respondent determined that petitioner realized a gain on the sale computed by using the original purchase_price as petitioner’s basis allowed installment_sale treatment and adjusted petitioner’s income accordingly other adjustments made in the notice_of_deficiency are not in dispute discussion generally the gain realized on the sale of a personal_residence is includable in the taxpayer’s income see sec_61 c at the election of the taxpayer however and -- - subject_to conditions and limitations then in effect and not in dispute in this case gross_income does not include gain from the sale of property if during the 5-year period ending on the date of the sale the property has been owned and used by the taxpayer as the taxpayer’s principal_residence for periods aggregating years or more see sec_121 petitioner claims that the new jersey residence was his principal_residence from the time that he and his wife purchased it until the date in when he sold it relying upon sec_121 petitioner argues that any gain realized from the sale of that house is therefore excludable from his income according to respondent the exclusion provided in sec_121 does not apply to the sale of the new jersey residence because that house was not petitioner’s principal_residence for the requisite period prescribed in the statute according to respondent as of no later than the close of the new jersey residence was no longer petitioner’s principal_residence respondent points out that at that time petitioner held a florida driver’s license had his truck registered in that state was registered to vote there and spent significant amounts of time in florida during and each year thereafter respondent also points out that starting in sec_121 was amended by sec_312 of the taxpayer_relief_act_of_1997 publaw_105_34 111_stat_836 effective for sales and exchanges after date - petitioner filed his federal_income_tax returns using a florida address and did not file new jersey state_income_tax returns after he stopped doing business in new jersey whether a taxpayer’s residence qualifies as the taxpayer’s principal_residence for purposes of sec_121 is a question of fact that is resolved with reference to all the facts and circumstances in each case including the good_faith of the taxpayer sec_1 c income_tax regs see also 92_tc_206 63_tc_505 sec_1_121-3 income_tax regs the factors relied upon by respondent in support of his position are certainly relevant to the question before us but they are not determinative particularly when weighed against petitioner’s explanation for each event his personal situation during the relevant periods and petitioner’s use of the new jersey residence as his residence for the entire time that he owned it the new jersey residence was purchased by petitioner for use as a personal_residence and it was consistently owned and used by him for that purpose until he sold it it remained fully furnished and the majority of petitioner’s personal_property was located there until it was sold the new jersey residence was never rented to others or held for rent to others nor was it --- - used or occupied by petitioner’s children after they had otherwise moved from it from until date petitioner a native of new jersey was making a gradual transition from living and working in new jersey to retirement in florida while he spent time at both locations he never abandoned his new jersey residence after purchasing the florida property he routinely returned to live at the new jersey residence for the spring summer and portions of the fall taking into account all of the facts and circumstances presented we are satisfied that during the period from date to date petitioner used the new jersey residence as his principal_residence for at least full months see sec_1 121-l1 c income_tax regs we therefore find that it was petitioner’s principal_residence as that term is used in sec_121 for the requisite period prescribed by that section accordingly petitioner is entitled to exclude from his gross_income the gain realized on the sale of the new jersey residence and we so hold reviewed and adopted as the report of the small_tax_case division based on the foregoing decision will be entered for petitioner
